         Case 1:77-cv-00081-EGS Document 422 Filed 06/06/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                      )
HENRY W. SEGAR, et al.,                               )
                                                      )
                               Plaintiffs,            )
                                                      )
       v.                                             )      Civil Action No. 77-0081 (EGS)
                                                      )
WILLIAM BARR and                                      )
UTTAM DHILLON,                                        )
                                                      )
                               Defendants.            )
                                                      )


                        NOTICE OF WITHDRAWAL OF COUNSEL


       Wilmer Cutler Pickering Hale and Dorr LLP, counsel for Plaintiffs Henry W. Segar, et

al., hereby provides notice to the Court of the withdrawal of Erin Kuhls (D.C. Bar #1015551) as

counsel representing Plaintiffs in this matter. Plaintiffs continue to be represented by the other

undersigned counsel.



                                              Respectfully submitted,

                                              /s/ Erin Kuhls
                                              Erin Kuhls, DC Bar # 1015551

                                              Steven F. Cherry, DC Bar # 431473
                                              Daniel S. Volchok, D.C. Bar #497341
                                              Brian C. Smith, DC Bar # 502323
                                              WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, DC 20006

                                              Attorneys for Plaintiffs

Date: June 6, 2019
         Case 1:77-cv-00081-EGS Document 422 Filed 06/06/19 Page 2 of 2



                                CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this 6th day of June, 2019 a copy of the foregoing Notice

of Withdrawal of Counsel was filed electronically with the Clerk of the Court. The electronic

filing prompted automatic service of the filing to all counsel of record in this case who have

obtained CM/ECF passwords.



                                                     /s/ Erin Kuhls
                                                     Erin Kuhls, D.C. Bar # 1015551
                                                     WILMER CUTLER PICKERING
                                                             HALE AND DORR LLP
                                                     1875 Pennsylvania Avenue, NW
                                                     Washington, DC 20006
                                                     (202) 663-6000
